            Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 1 of 53




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS                  )
301 N. Guadalupe Street, Ste. 201    )
Santa Fe, New Mexico 87501,          )
                                     )
       and                           )                               Case No. 21-cv-175
                                     )
PHYSICIANS FOR SOCIAL RESPONSIBILITY )
1111 14th St. N.W., Ste. 700         )
Washington, D.C. 20005,              )
                                     )
               Plaintiffs,           )
                                     )
       v.                            )
                                     )
DAVID BERNHARDT, Secretary,          )
U.S. Department of the Interior      )
1849 C Street N.W.                   )
Washington, D.C. 20240,              )
                                     )
       and                           )
                                     )
U.S. BUREAU OF LAND MANAGEMENT       )
1849 C Street N.W.                   )
Washington, D.C. 20240,              )
                                     )
               Defendants.           )


    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF


                                       INTRODUCTION

       1.      Plaintiffs WildEarth Guardians and Physicians for Social Responsibility

(collectively, “Conservation Groups”) challenge Federal Defendants’ approval of 890 oil and gas

leases encompassing over 1 million acres of public lands across Colorado, New Mexico, Utah,

and Wyoming. Between March 2019 and December 2020, BLM approved and sold the leases at

issue without fully analyzing the direct, indirect, and cumulative impacts of oil and gas leasing
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 2 of 53




on our climate in violation of the National Environmental Policy Act (“NEPA”), 42 U.S.C. §§

4321–4370h, and its implementing regulations, 40 C.F.R §§ 1500.1–1518.4.

         2.      Global climate change is the greatest threat that humanity has ever faced. The

scientific consensus is clear: as a result of greenhouse gas (“GHG”) emissions, the global climate

is rapidly destabilizing with catastrophic results. Rising seas, more extreme heatwaves, increased

drought and flooding, larger and more devastating wildfires and hurricanes, and other terrifying

changes are now upon us, the deadly consequence of the fossil fuel industry’s reckless

interference with the stability of the global climate. GHG emissions from the production and

combustion of fossil fuels, such as coal, oil, and gas, are the predominant drivers of climate

change.

         3.      Federal public lands used for fossil fuel extraction contribute 24% of the United

States’ GHG emissions. If federal lands were their own country, their GHG emissions would be

ranked fifth globally. Moreover, future development of unleased federal minerals represents a

“carbon bomb” that would likely push global climate change to catastrophic levels with

incalculable consequences for the American people, the rest of humanity, and the global

environment. Yet, Federal Defendants have failed to seriously consider the cumulative climate

impacts of opening up vast swaths of public lands for fossil fuel production, as exemplified by

their approval of thousands of new oil and gas leases covering millions of acres of public lands

in the West without the full analysis required by NEPA.

         4.      The Bureau of Land Management (“BLM”),1 a federal agency within the




1
    Throughout the Complaint, Federal Defendants are collectively referred to as BLM.
                                               2
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 3 of 53




Department of Interior, manages the majority—nearly 700 million acres—of public minerals.

About half of this federal mineral estate contains oil and/or natural gas, and over 25 million acres

of federally managed lands are currently leased to private companies for oil and gas. The BLM’s

onshore Oil and Gas Leasing Program contributes vast amounts of GHG pollution to the

atmosphere.

       5.      While the Obama Administration instituted various policies to address climate

impacts from federal lands, the Trump Administration has in contrast embraced a reckless

“energy dominance” agenda and attempted to reverse many of these policies. Many of these

attempts have been struck down in court. Ultimately, the law is clear—NEPA requires the

federal government to not only quantify direct, indirect, and cumulative GHG emissions from

federal actions, but also analyze the impacts of these emissions on our climate.

       6.      BLM, however, continues to recklessly lease large swaths of the American West

to oil and gas development without comprehensively estimating the cumulative GHG emissions

from this development and analyzing the severity of resulting climate impacts from the addition

of thousands of tons of GHG emissions into the atmosphere, as NEPA requires. At issue here are

19 BLM oil and gas lease sales across four Western states—Colorado, New Mexico, Utah, and

Wyoming—where the agency failed to comply with NEPA by refusing to lawfully analyze GHG

emissions and climate impacts. Conservation Groups challenge each of the leasing authorizations

for the BLM lease sales provided in Table A at the end of this complaint.

       7.      In approving the 19 challenged oil and gas lease sales, Federal Defendants (1)

failed to properly quantify direct greenhouse gas emissions from the lease parcels and analyze

the climate impacts of these direct emissions; (2) failed to properly quantify indirect

(downstream) greenhouse gas emissions and analyze the climate impacts of these indirect
                                                 3
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 4 of 53




emissions; and/or (3) failed to properly quantify cumulative greenhouse gas emissions and

analyze the cumulative climate impacts in conjunction with past, present, and reasonably

foreseeable oil and gas development within the American West region as well as BLM’s national

oil and gas leasing program.

       8.      BLM’s process for approving the lease authorizations challenged herein is a

prime example of the fundamental disconnect between the ongoing climate crisis and the federal

oil and gas leasing program. BLM shows no signs of acknowledging or addressing this

disconnect. Instead, BLM continues its ongoing pattern of unlawfully authorizing and issuing

leases—without taking a hard look at or acknowledging the significance of the accumulating

impacts of rampant oil and gas development and subsequent combustion to our climate.

       9.      On March 19, 2019, this Court rejected BLM’s excuses for failing to fully

consider the climate impacts of oil and gas development, and forced the agency to suspend nine

oil and gas leasing decisions authorizing issuance of 282 leases until BLM completed an analysis

that complied with NEPA. In WildEarth Guardians v. Zinke (“WildEarth Guardians I”), 368 F.

Supp. 3d 41 (D.D.C. 2019), the Court held that BLM violated NEPA when it failed to fully

analyze all reasonably foreseeable GHG emissions and climate change impacts of its oil and gas

leasing decisions in Wyoming. Among other things, the Court found that BLM failed to (1)

quantify GHG emissions from oil and gas leasing and development, and (2) analyze GHG

emissions from all past, present, and reasonably foreseeable oil and gas leasing decisions from

public lands on a regional and national scale. See id. at 67-78.

       10.     Within a matter of weeks of the Court’s remand in WildEarth Guardians I, BLM

issued a new Supplemental Environmental Assessment (“EA”) purporting to address the Court’s

mandate to take a hard look at the direct, indirect, and cumulative climate impacts of GHG
                                                 4
                Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 5 of 53




emissions resulting from its Wyoming leasing decisions. BLM’s Supplemental EA and Finding

of No Signficant Impact (“FONSI”) both concluded that oil and gas development on the 283

Wyoming leases—totaling 303,995.7 acres of public lands—would have no significant climate

impact.

          11.    Finding that BLM again failed to properly analyze the direct, indirect, and

cumulative impacts on our climate, Conservation Groups amended and supplemented their

complaint, challenging the Federal Defendants’ rushed supplemental environmental analysis and

decision to reapprove the Wyoming leases. After Conservation Groups’ claims were fully

briefed, the Court issued an order holding that Federal Defendants’ violated NEPA and the

Court’s prior opinion, by failing to take a hard look at the climate impacts of GHG emissions

resulting from the Wyoming lease sales. WildEarth Guardians v. Bernhardt (“WildEarth

Guardians II”), No. 16-1724-RC, 2020 WL 6701317 at *15 (D.D.C. Nov. 13, 2020). The Court

again remanded the BLM’s NEPA analysis so that the agency could properly address the

identified deficiencies, and enjoined the agency from authorizing new oil and gas drilling until it

satisfies its NEPA obligations. Id.

          12.    WildEarth Guardians I and II exposed systemic failures in BLM’s oil and gas

leasing program. In response to WildEarth Guardians I, BLM further recognized the deficiency

of its NEPA analyses regarding GHG emissions and climate change impacts for similar oil and

gas leasing decisions in Utah and Colorado, and agreed to a voluntary remand of those decisions.

          13.    In a separate but related case, Conservation Groups challenged BLM’s approval

of 23 oil and gas lease sales across five Western states based on the agency’s failure to fully

analyze the direct, indirect, and cumulative impacts of oil and gas leasing on climate. WildEarth

Guardians v. Bernhardt (“WildEarth Guardians III”), No. 20-cv-0056-RC (D.D.C.). Before
                                                  5
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 6 of 53




Conservation Groups’ claims were briefed, the Court granted Federal Defendants’ motion for a

voluntary remand of 24 of the 27 challenged oil and gas leasing decisions, covering 20 of the 23

lease sales. 2020 WL 6255291, at *1-2.

       14.     However, BLM has not recognized or sought to remedy similarly unlawful NEPA

analyses supporting the leasing authorizations challenged herein, despite BLM’s similar failure

here to consider direct, indirect and cumulative GHG emissions and climate impacts in

accordance with NEPA, as explained in WildEarth Guardians I, 368 F. Supp. 3d 41, and

WildEarth Guardians II, 2020 WL 6701317 at *15.

       15.     As a result, Conservation Groups hereby bring this civil action for declaratory and

injunctive relief against BLM, challenging as arbitrary federal leasing authorizations

encompassed in 19 separate lease sales across four Western states in violation of NEPA and its

implementing regulations.

                                      JURISDICTION & VENUE

       16.     This action arises under NEPA, 42 U.S.C. §§ 4321–4370h, and the Administrative

Procedure Act (“APA”), 5 U.S.C. §§ 701–706.

       17.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331, because the

action raises a federal question. The Court has authority to issue the requested declaratory and

injunctive relief pursuant to 28 U.S.C. §§ 2201, 2202, and 5 U.S.C. §§ 705, 706.

       18.     This action reflects an actual, present, and justiciable controversy between

Conservation Groups and BLM within the meaning of the Declaratory Judgment Act, 28 U.S.C.

§ 2201. Conservation Groups’ interests will be adversely affected and irreparably injured if BLM

continues to violate NEPA as alleged herein, and if it affirmatively implements the decisions

challenged herein. These injuries are concrete and particularized and fairly traceable to BLM’s
                                                 6
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 7 of 53




challenged decisions, providing the requisite personal stake in the outcome of this controversy

necessary for this Court’s jurisdiction.

       19.     The requested relief would redress the actual, concrete injuries to Conservation

Groups caused by BLM’s failure to comply with duties mandated by NEPA and its

implementing regulations.

       20.     The challenged agency actions are final and subject to judicial review pursuant to

5 U.S.C. §§ 702, 704, 706.

       21.     Conservation Groups have exhausted any and all available and requested

administrative remedies.

       22.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391(e) because both

Federal Defendants and one of the Plaintiffs, Physicians for Social Responsibility, reside in this

judicial district, and a substantial part of the events or omissions giving rise to the claims have

occurred in this district due to decisions made here by Federal Defendants. The underlying

decisionmaking and guidance, with respect to BLM’s Oil and Gas Leasing Program as

disseminated to the agency’s field offices, have occurred in this district due to decisions made by

Federal Defendants.

                                             PARTIES

       23.     PLAINTIFF WILDEARTH GUARDIANS (“Guardians”) is a non-profit

membership organization based in Santa Fe, New Mexico, with offices throughout the Western

United States, including in Denver, Colorado; Boise, Idaho; Missoula, Montana; Portland,

Oregon; Seattle, Washington; and Tucson, Arizona. Guardians has over 275,000 members and

supporting activists, many of whom live, work, and/or recreate on and near the public lands and

minerals that are the subject of this Complaint. Guardians’ mission is to protect and restore the
                                                  7
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 8 of 53




wildlife, wild places, wild rivers, and health of the American West. To fulfill this mission,

Guardians and its members work to confront the harmful impacts of fossil fuel production and

consumption and to advance a transition to clean, renewable energy in order to safeguard public

health, the environment, and the climate.

       24.     Plaintiff PHYSICIANS FOR SOCIAL RESPONSIBILITY (“PSR”) is a nonprofit

organization based in Washington, D.C., with chapters across the country and over 30,000

members and activists. PSR works with health professionals and other advocates to protect

human life from the gravest threats to health and survival—in particular, the development and

use of nuclear weapons and the catastrophic consequences of climate change and other

environmental damage.

       25.     Conservation Groups’ members and supporters regularly use and enjoy the

cultural resources, wildlands, wildlife habitat, rivers, streams, and healthy ecosystems on and

adjacent to the federal public lands where the challenged leases are located in Colorado, New

Mexico, Utah, and Wyoming. Specifically, Conservation Groups’ members and supporters use

the lands and areas affected by BLM’s lease authorizations for camping, fishing, hiking, hunting,

photographing scenery and wildlife, wildlife viewing, aesthetic enjoyment, and engaging in other

vocational, scientific, and recreational activities. Conservation Groups’ members derive

recreational, inspirational, scientific, educational, and aesthetic benefit from their activities on

lands within the leasing authorizations challenged herein, and on lands that are around or within

view of lands affected by the leasing authorizations challenged herein. Some examples of

Conservations’ Groups members deriving enjoyment from public lands affected by the

challenged leasing authorizations include, but are not limited to:



                                                   8
Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 9 of 53




 a. Conservation Groups’ members frequently recreate on public lands

    throughout Colorado that are impacted by the challenged oil and gas leases.

    Members frequently recreate on public lands in the Pawnee National

    Grassland, in and near the Arapaho National Wildlife Refuge, and on public

    lands adjacent to the White River near the town of Rangely, all areas where

    challenged oil and gas leases are located. In these areas and other parts of

    Colorado, members have both viewed areas that will be impacted by

    development of the leases and directly set foot on many of the challenged oil

    and gas leases.

 b. Conservation Groups’ members frequently recreate on public lands

    throughout New Mexico that are impacted by the challenged oil and gas

    leases. Members frequently recreate on public lands east of the Guadalupe

    Mountains, east of Carlsbad Caverns National Park, and southeast of the town

    of Roswell, all areas where challenged oil and gas leases are located. In these

    areas and in other parts of New Mexico, members have both viewed areas that

    will be impacted by development of the leases and directly set foot on many

    of the challenged oil and gas leases.

 c. Conservation Groups’ members frequently recreate on public lands

    throughout Utah that are impacted by the challenged oil and gas leases.

    Members frequently recreate on public lands in the Fishlake National Forest

    east of the town of Richfield and along the East Fork of the Sevier River in

    northern Garfield and southern Piute Counties, all areas where challenged oil

    and gas leases are located. In these areas and in other parts of Utah, members
                                  9
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 10 of 53




                   have both viewed areas that will be impacted by development of the leases

                   and directly set foot on many of the challenged oil and gas leases.

               d. Conservation Groups’ members frequently recreate on public lands

                   throughout Wyoming that are impacted by the challenged oil and gas leases.

                   Members frequently recreate on public lands in and around the Adobe Town

                   Wilderness Study Area in southern Wyoming, in and around the Honeycomb

                   Buttes, Oregon Buttes, and Whitehorse Creek Wilderness Study areas in

                   central Wyoming, west of the town of Casper, in and around the Fortification

                   Creek Wilderness Study Area in northeast Wyoming, in and around the

                   Thunder Basin National Grassland south of the town of Gillette, in and around

                   the Great Divide Basin in south-central Wyoming, and in the Upper Green

                   River Basin south of the town of Pinedale, all areas where challenged oil and

                   gas leases are located. In these areas and in other parts of Wyoming, members

                   have both viewed areas that will be impacted by development of the leases

                   and directly set foot on many of the challenged oil and gas leases.

       26.     Conservation Groups’ members and supporters intend to continue to use and

enjoy the lands affected by the challenged leasing authorizations. Conservation Groups’

members and supporters also intend to continue to use and enjoy lands that are around or within

view of lands affected by the leasing authorizations challenged herein, as well as federal public

lands impacted by subsequent lease development. Conservation Groups’ members and

supporters intend to use these lands to enjoy cultural resources, wildlands, wildlife habitat,

rivers, streams, and healthy environments frequently and on an ongoing basis long into the

future, including in 2021 and in subsequent years.
                                                 10
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 11 of 53




       27.        Conservation Groups’ members’ enjoyment of public lands in and adjacent to the

leases challenged herein will be adversely affected and diminished as a result of BLM’s leasing

actions. Conservation Groups’ members have not only recreated on public lands that include the

lease sale parcels that are the subject of this lawsuit, but they also enjoy public lands adjacent to

these parcels. The reasonably foreseeable development of these lease parcels will industrialize

these treasured landscapes, produce visible air pollution that is offensive and threatening to

health and safety, create noise that disrupts wildlife and recreational enjoyment, and lead to

connected development that will further adversely impact nearby public lands, including road

construction, truck traffic, and the construction of oil and gas pipelines and processing facilities

needed to sustain the production of oil and gas on the lease parcels that are the subject of this

lawsuit.

       28.        Conservation Groups and their members have a procedural interest in BLM’s full

compliance with NEPA’s planning and decisionmaking processes when authorizing oil and gas

development on public lands in the American West and in and around the lease sale areas in

particular, as well as BLM’s attendant duty to substantiate its decisions in the record for these

authorizations.

       29.        A favorable ruling in this case would redress the harms that Conservation Groups’

members and supporters stand to suffer as a result of BLM’s actions. If BLM follows NEPA’s

procedural and substantive requirements and properly considered the climate impacts of its

actions, it may reach a different decision and not offer many of the leases for sale and issuance.

This would reduce and/or eliminate the threat of reasonably foreseeable oil and gas development,

preventing the diminishment of the enjoyment of public lands used by Conservation Groups’

members. A favorable ruling would reduce or eliminate harm to the Conservation Groups’
                                                 11
                Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 12 of 53




members. At the very least, a favorable ruling may delay development of oil and gas

infrastructure on the leased parcels until BLM has taken a hard look and fully disclosed the

direct, indirect, and cumulative climate impacts of its oil and gas leasing decisions, as required

by law.

          30.     Defendant DAVID BERNHARDT, sued in his official capacity as the Secretary

of the U.S. Department of the Interior, is responsible for managing the public lands and resources

in the American West—including Colorado, New Mexico, Utah, and Wyoming—and, in that

official capacity, is responsible for implementing and complying with federal law, including the

federal laws implicated by this action.

          31.     Defendant UNITED STATES BUREAU OF LAND MANAGEMENT, an agency

within the United States Department of the Interior, is responsible for managing public lands and

resources in Colorado, New Mexico, Utah, and Wyoming, including federal onshore oil and gas

resources and the leasing program for those resources. In this managerial capacity, BLM is

responsible for implementing and complying with federal law, including the federal laws

implicated by this action.

                                     LEGAL BACKGROUND

I.        National Environmental Policy Act

          32.     NEPA is our “basic national charter for the protection of the environment.” 40

C.F.R. § 1500.1. Through NEPA, Congress recognized that “each person should enjoy a

healthful environment”—and that the federal government will by all practicable means “assure

for all Americans safe, healthful, productive, and esthetically and culturally pleasing

surroundings,” and “attain the widest range of beneficial uses of the environment without

degradation, risk to health or safety, or other undesirable and unintended consequences,” among
                                                  12
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 13 of 53




other policies. 42 U.S.C. § 4331(b). One critical goal of NEPA was to put consideration of

environmental impacts on equal footing with consideration of economic impacts. Thus, NEPA

requires agencies to “develop methods and procedures … which will insure that presently

unquantified environmental amenities and values may be given appropriate consideration in

decisionmaking along with economic and technical considerations.” Id. § 4332(2)(B).

        33.     NEPA regulations in 40 C.F.R. §1500.1(c) explain that:

                Ultimately, of course, it is not better documents but better decisions that
                count. NEPA’s purpose is not to generate paperwork – even excellent
                paperwork – but to foster excellent action. The NEPA process is intended
                to help public officials make decisions that are based on understanding of
                environmental consequences, and take actions that protect, restore, and
                enhance the environment.

        34.     NEPA achieves its purpose through “action forcing procedures . . . requir[ing]

that agencies take a hard look at environmental consequences.” Robertson v. Methow Valley

Citizens Council, 490 U.S. 332, 350 (1989) (internal citations omitted) (emphasis added).

        35.     “Agencies shall integrate the NEPA process with other planning at the earliest

possible time to insure that planning and decisions reflect environmental values, to avoid delays

later in the process, and to head off potential conflicts.” 40 C.F.R. § 1501.2.

        36.     Federal agencies must comply with NEPA before there are “any irreversible and

irretrievable commitments of resources which would be involved in the proposed action should it

be implemented.” 42 U.S.C. § 4332(2)(C)(v). For oil and gas, “the leasing stage is the point of

no return with respect to GHG emissions.” WildEarth Guardians v. Zinke, 368 F. Supp. 3d at 66.

Thus, BLM is required to fully analyze the reasonably foreseeable impacts of GHG emissions at

the leasing stage. Id.

        37.     To accomplish this purpose, NEPA requires federal agencies to prepare a

                                                 13
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 14 of 53




“detailed statement” regarding all “major federal actions significantly affecting the quality of the

human environment.” 42 U.S.C. § 4332(2)(C). An EIS must, among other things, rigorously

explore and objectively evaluate all reasonable alternatives, analyze all direct, indirect, and

cumulative environmental effects, and include a discussion of the means to mitigate adverse

environmental impacts. 40 C.F.R. §§ 1502.14, 1502.16. The scope of the analysis must include

“[c]umulative actions,” or actions that “when viewed with other proposed actions have

cumulatively significant impacts and should therefore be discussed in the same statement,” and

“[s]imilar actions,” or actions that “when viewed with other reasonably foreseeable or proposed

agency actions, have similarities that provide a basis for evaluating their environmental

consequences together.” 40 C.F.R. § 1508.25(a)(2), (3).

       38.     An EIS “is sometimes required[] for broad Federal actions such as the adoption of

new agency programs.” 40 C.F.R. § 1502.4(b). Thus, “[p]roposals or parts of proposals which

are related to each other closely enough to be, in effect, a single course of action shall be

evaluated in a single impact statement.” Id. § 1502.4(a). Accordingly, a programmatic EIS is

appropriate to address a “steady flood of activity” from a federal agency that results in harmful

pollution. Nat’l Wildlife Fed’n v. Benn, 491 F. Supp. 1234, 1249-50 (S.D.N.Y. 1980).

       39.     Direct effects include those that “are caused by the action and occur at the same

time and place.” 40 C.F.R. § 1508.8(a). Indirect effects include effects that “are caused by the

action and are later in time or farther removed in distance, but are still reasonably foreseeable.”

Id. § 1508.8(b). Cumulative effects are “the impact on the environment which results from the

incremental impact of the action when added to other past, present, and reasonably foreseeable

future actions regardless of what agency (Federal or non-Federal) or person undertakes such

other actions.” Id. § 1508.7. “Effects” are synonymous with “impacts.” Id. § 1508.8.
                                                 14
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 15 of 53




       40.     These effects include “ecological (such as the effects on natural resources and on

the components, structures, and functioning of affected ecosystems), aesthetic, historic, cultural,

economic, social, or health, whether direct, indirect, or cumulative” effects. 40 C.F.R. § 1508.8.

       41.     BLM’s analysis must do more than merely identify impacts; it must also “evaluate

the severity” of effects. Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 352 (1989);

40 C.F.R. § 1502.16(a)–(b) (recognizing that agency must explain the “significance” of effects).

       42.     An agency may also prepare an environmental assessment (“EA”) to determine

whether an EIS is necessary. Id. §§ 1501.3, 1508.9. An EA must include a discussion of

alternatives and the environmental impacts of the action. Id. § 1508.9.

       43.     If an agency decides not to prepare an EIS, an EA must “provide sufficient

evidence” to support a Finding of No Significant Impact (“FONSI”). Id. § 1508.9(a)(1). Such

evidence must demonstrate that the action “will not have a significant effect on the human

environment.” Id. § 1508.13. An assessment of whether or not an impact is “significant” is based

on a consideration of the “context and intensity” of the impact. Id. § 1508.27. “Context” refers to

the scope of the proposed action, including the interests affected. Id. § 1508.27(a). “Intensity”

refers to the severity of the impact and must be evaluated with a host of factors in mind,

including but not limited to [u]nique characteristics of the geographic area[,]” “[t]he degree to

which the possible effects on the human environment are highly uncertain or involve unique or

unknown risks[,]” and “[w]hether the action threatens a violation of Federal, State, or local law

or requirements imposed for the protection of the environment.” Id. § 1508.27(b).

       44.     NEPA allows an agency to “tier” a site-specific environmental analysis for a

project to a broader EIS for a program or plan under which the subsequent project is carried out.

Id. § 1508.28. When an agency tiers a site-specific analysis to a broader EIS, “the subsequent
                                                 15
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 16 of 53




statement or environmental assessment need only summarize the issues discussed in the broader

statement and incorporate discussions from the broader statement by reference and shall

concentrate on the issues specific to the subsequent action.” Id. § 1502.20.

       45.     As a general rule, tiering a site-specific EA to another NEPA document is only

appropriate where “the conditions and environmental effects described in the broader NEPA

document are still valid” or the site-specific EA addresses any exceptions. 43 C.F.R. § 46.140. If

the programmatic EIS sufficiently analyzes the impacts of the site-specific action, the agency is

not required to perform additional analysis of impacts. Id. § 46.140(a). However, if the impacts

analysis in the programmatic EIS “is not sufficiently comprehensive or adequate to support

further decisions,” the agency’s EA must explain this and provide additional analysis. Id §

46.140(b).

       46.     In some cases, BLM may prepare a Determination of NEPA Adequacy (“DNA”)

to assess whether existing documents demonstrate compliance with NEPA. DNAs are not NEPA

documents themselves and can only be used to determine the sufficiency of previously issued

NEPA documents.

II.    The Administrative Procedure Act

       47.     The Administrative Procedure Act (“APA”) provides a right to judicial review for

any “person suffering legal wrong because of agency action.” 5 U.S.C. § 702. Actions that are

reviewable under the APA include final agency actions “for which there is no other adequate

remedy in a court.” Id. § 704.

       48.     Under the APA, a reviewing court shall “hold unlawful and set aside agency

action … found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.” Id. § 706(2)(A). A court must also compel agency action unlawfully withheld or
                                                16
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 17 of 53




unreasonably delayed. Id. § 706(1).

III.   Legal Framework for Federal Oil and Gas Lease Authorizations

       A.       Mineral Leasing Act

       49.      Under the Mineral Leasing Act of 1920 (“MLA”), as amended, the Secretary of

the Interior is responsible for managing and overseeing mineral development on public lands, not

only to ensure safe and fair development of the mineral resource, but also to “safeguard[] … the

public welfare.” 30 U.S.C. § 187.

       50.      The Secretary has certain discretion, constrained by the laws at issue in this case,

to determine where, when, and under what terms and conditions mineral development should

occur. 43 C.F.R. § 3101.1-2. The grant of rights in a federal mineral lease is subject to a number

of reservations of authority to the federal government, including reasonable measures concerning

the timing, pace, and scale of development. Id.

       51.      Not all of the parcels offered for sale in any given BLM lease sale are awarded

through competitive bidding. For example, in 2018, BLM reported that of the 3,073 lease sale

parcels offered for sale, only 1,336 received bids. Parcels offered but not sold at auction are

made available for private sale for two years after the competitive lease sale. 30 U.S.C. §

226(b)(1)(A).

       52.      BLM’s MLA regulations also state that “[t]he authorized officer may suspend the

offering of a specific parcel while considering a protest or appeal against its inclusion in a Notice

of Competitive Lease Sale.” Id. § 3120.1-3.

       B.       BLM’s Oil and Gas Planning and Management

       53.      BLM manages onshore oil and gas development through a three-phase process.

Each phase is distinct, serves distinct purposes, and is subject to distinct rules, policies, and
                                                  17
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 18 of 53




procedures.

       54.      In the first phase, BLM prepares a Resource Management Plan (“RMP”) in

accordance with 43 C.F.R. §§ 1600 et seq., and BLM’s Land Use Planning Handbook (H-1601-

1). An RMP projects present and future uses of public lands and resources by establishing

management priorities, as well as guiding and constraining BLM’s implementation-stage

management. With respect to fluid mineral leasing decisions, BLM generally determines which

federal minerals will be open to leasing and under what conditions. BLM’s determinations are to

be based on a hard look analysis of the direct, indirect, and cumulative impacts to the human

environment of predicted implementation-stage development in the RMP’s corresponding EIS.

       55.      Along with the RMP, BLM generally develops a reasonably foreseeable

development scenario (“RFDS”) outlining the projected pace and scope of oil and gas

development within the RMP planning area. An RFDS does not include any analysis of

environmental impacts and is not a NEPA document.

       56.      In the second phase, oil and gas companies typically nominate leaseholds for sale

through the submission of an “Expression of Interest.” See 43 C.F.R. § 3120.1-1 (providing that

“lands included in any expression of interest … shall be offered for competitive bidding”). BLM

then assesses whether these lands are available, identifies the boundaries for lands to be offered

for lease, and proceeds to offer up those lands through a lease sale. Leases are sold in accordance

with 43 C.F.R. §§ 3120 et seq., and agency guidance, including BLM Instruction Memorandum

(“IM”) 2010-117, which applies to all oil and gas leases issued between May 17, 2011 and




                                                18
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 19 of 53




January 29, 2018, and BLM IM No. 2018-034,2 which applies to all oil and gas leases issued

between January 30, 2018 to current day. The BLM state office generally oversees the lease sale,

while the BLM field office where the specific lease parcels are located conducts NEPA review,

solicits public comment, and applies appropriate site-specific leasing stipulations.

       57.     BLM regulations allow for the public to protest the sale of specific parcels. 43

C.F.R. § 3120.1-3. Although BLM may proceed with a lease sale after a protest has been filed,

BLM must resolve any and all protests received prior to issuing a lease parcel to a successful

bidder. BLM Competitive Leases Handbook H-3120-1, Section II.G. (“Every effort must be

made to decide the protest prior to the sale.”); IM 2018-034 (“State offices should attempt to

resolve protests in a signed decision before the sale of the protested parcels.”).

       58.     NEPA regulations mandate that agencies “shall to the fullest extent possible …

[e]ncourage and facilitate public involvement in the decisions which affect the quality of the

human environment.” 40 C.F.R. § 1500.2(d). BLM regulations also require public participation

during oil and gas lease sales. See 40 C.F.R. § 3120.1-3 (requiring a protest period), § 3120.4-1

(requiring notice of a competitive lease sale).

       59.     BLM is also required to take a hard look at the impacts from the lease sale before

parcels are sold. “A hard look requires that BLM assess the ‘reasonably foreseeable’ impacts of a




2
  In Western Watersheds Project v. Zinke, the District of Idaho found IM 2018-034 to be “both
procedurally and substantively invalid under FLPMA and NEPA,” and set aside IM 2018-034’s
inadequate public participation provisions within the Greater Sage-Grouse Habitat Management
Areas at issue in that case. 441 F. Supp. 3d 1042, 1073, 1085 (D. Idaho 2020), reconsideration
denied, partial stay granted, No. 1:18-CV-00187-REB, 2020 WL 2462817 (D. Idaho May 12,
2020). The Court further issued an order setting aside and vacating BLM oil and gas lease sales
issued under IM 2018-034’s inadequate public participation provisions. Id. at 1086-89.

                                                  19
               Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 20 of 53




proposed action before an ‘irretrievable commitment[ ] of resources’ is made that would trigger

those impacts.” WildEarth Guardians v. Zinke, 368 F. Supp. 3d at 64 (citing 42 U.S.C. §

4331(2)(C)(v), Wyo. Outdoor Council v. U.S. Forest Serv., 165 F.3d 43, 49 (D.C. Cir. 1999)).

“[T]he leasing stage is the point of no return with respect to GHG emissions.” Id. at 66.

        60.      Prior to the point BLM sells a lease, BLM may refuse to lease public lands, even

if public lands were made available for leasing pursuant to the RMP. Udall v. Tallman, 380 U.S.

1, 4 (1965).

        61.      Prior to a BLM lease sale, BLM has the authority to subject leases to terms and

conditions, which can serve as “stipulations” to protect the environment. 43 C.F.R. § 3101.1-3.

Once BLM issues leases, it may only impose conditions of approval (“COAs”) that are delimited

by the terms and conditions of the lease. Id. § 3101.1-2.

        62.      Once sold, the lease purchaser has the right to use as much of the leased land as is

necessary to explore and drill oil and gas within the lease boundaries, subject to stipulations

attached to the lease. Id.

        63.      The Secretary of the Interior has the authority to cancel leases that have been

“improperly issued.” 43 C.F.R. § 3108.3(d). A lease may be canceled where BLM has not

complied with NEPA prior to lease issuance. Clayton W. Williams, Jr., 103 IBLA 192 (1988).

        64.      The third-phase occurs once BLM issues a lease. In order to develop the minerals,

the lessee is required to submit an application for permit to drill (“APD”) to BLM. 43 C.F.R. §

3162.3-1(c). At this stage, BLM may condition the approval of the APD on the lessees’ adoption

of “reasonable measures” whose scope is delimited by the lease and the lessees’ surface use

rights. Id. § 3101.1-2.

        65.      Oil and gas operations must be conducted in accordance with BLM regulations at
                                                  20
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 21 of 53




43 C.F.R. §§ 3160 et seq.

                                  FACTUAL BACKGROUND

I.     The Climate Crisis

       66.     The scientific consensus is clear: as a result of GHG emissions, our climate is

rapidly destabilizing with potentially catastrophic results, including rising seas, more extreme

heatwaves, increased drought and flooding, larger and more devastating wildfires and hurricanes,

and other destructive changes. It is now conclusively-established that GHG emissions—in

particular carbon dioxide and methane—from the production and combustion of fossil fuels,

such as coal, oil, and gas, are the predominant drivers of climate change.

       67.     Carbon dioxide (“CO2”) is the leading cause of climate change and the largest

source of GHG emissions in the United States. According to a 2019 EPA report, Inventory of

U.S. Greenhouse Gas Emissions and Sinks, 1990-2017,3 carbon dioxide comprised 82 percent of

total U.S. GHG emissions, or 5,270.7 million metric tons. EPA’s data indicates that fossil fuel

combustion accounted for 93.2 percent of CO2 emissions in 2017.

       68.     Methane is an extremely potent GHG, with a global warming potential 86 times

greater than CO2 over a 20-year period. Over a 100-year period, methane has a climate impact 28

to 36 times greater than CO2 on a ton-for-ton basis. Large amounts of methane are released

during the extraction, processing, transportation, and delivery of oil and gas, with significant

climate impacts.

       69.     The Intergovernmental Panel on Climate Change (“IPCC”) is a Nobel Prize-




3
  Available online at: https://www.epa.gov/sites/production/files/2019-04/documents/us-ghg-
inventory-2019-main-text.pdf.
                                                21
           Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 22 of 53




winning scientific body within the United Nations that reviews and assesses the most recent

scientific, technical, and socio-economic information relevant to our understanding of climate

change. In its 2014 assessment report on climate change,4 the IPCC provided a summary of our

understanding of human-caused climate change:

           ● Human influence on the climate system is clear, and recent anthropogenic
             emissions of [GHGs] gases are the highest in history. Recent climate
             changes have had widespread impacts on human and natural systems.

           ● Warming of the climate system is unequivocal, and since the 1950s, many
             of the observed changes are unprecedented over decades to millennia. The
             atmosphere and ocean have warmed, the amounts of snow and ice have
             diminished, and sea level has risen.

           ● Anthropogenic [GHGs] greenhouse gas emissions have increased since the
             pre-industrial era, driven largely by economic and population growth, and
             are now higher than ever. This has led to atmospheric concentrations of
             carbon dioxide, methane, and nitrous oxide that are unprecedented in at least
             the last 800,000 years. Their effects, together with those of other
             anthropogenic drivers, have been detected throughout the climate system
             and are extremely likely to have been the dominant cause of the observed
             warming since the mid-20th century.

           ● In recent decades, changes in climate have caused impacts on natural and
             human systems on all continents and across the oceans. Impacts are due to
             observed climate change, irrespective of its cause, indicating the sensitivity
             of natural and human systems to changing climate.

           ● Continued emission of [GHGs] will cause further warming and long-lasting
             changes in all components of the climate system, increasing the likelihood
             of severe, pervasive, and irreversible impacts for people and ecosystems.
             Limiting climate change would require substantial and sustained reductions
             in [GHG] emissions which, together with adaptation, can limit climate
             change risks.

           ● Surface temperature is projected to rise over the 21st century under all
             assessed emission scenarios. It is very likely that heat waves will occur more




4
 IPCC, Climate Change 2014 Synthesis Report, Summary for Policymakers, available at
http://www.ipcc.ch/pdf/assessment-report/ar5/syr/AR5_SYR_FINAL_SPM.pdf.
                                              22
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 23 of 53




                often and last longer, and that extreme precipitation events will become
                more intense and frequent in many regions. The ocean will continue to
                warm and acidify, and global mean sea level to rise.

       70.      The IPCC recently issued a special report5 in October 2018 that examined, in

more depth, the impacts of global warming of 1.5°C above pre-industrial levels as compared to

2.0°C. The IPCC’s findings included:

             ● Climate models project robust differences in regional climate characteristics
               between present-day and global warming of 1.5°C, and between 1.5°C and
               2°C. These differences include increases in: mean temperature in most land
               and ocean regions (high confidence), hot extremes in most inhabited regions
               (high confidence), heavy precipitation in several regions (medium
               confidence), and the probability of drought and precipitation deficits in
               some regions (medium confidence).

             ● By 2100, global mean sea level rise is projected to be around 0.1 metre
               lower with global warming of 1.5°C compared to 2°C (medium
               confidence).

             ● On land, impacts on biodiversity and ecosystems, including species loss and
               extinction, are projected to be lower at 1.5°C of global warming compared
               to 2°C. Of 105,000 species studied, 6% of insects, 8% of plants and 4% of
               vertebrates are projected to lose over half of their climatically determined
               geographic range for global warming of 1.5°C, compared with 18% of
               insects, 16% of plants and 8% of vertebrates for global warming of 2°C
               (medium confidence).

             ● For oceans, coral reefs are projected to decline by a further 70–90% at 1.5°C
               (high confidence) with larger losses (>99%) at 2°C (high confidence).

             ● Climate-related risks to health, livelihoods, food security, water supply,
               human security, and economic growth are projected to increase with global
               warming of 1.5°C and increase further with 2°C. Limiting warming to 1.5°C
               could reduce the number of people both exposed to climate-related risks and
               susceptible to poverty by up to several hundred million by 2050 (medium
               confidence).




5
 IPCC Special Report, Global Warming of 1.5°: Summary for Policy Makers (2018),
http://report.ipcc.ch/sr15/pdf/sr15_spm_final.pdf.
                                               23
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 24 of 53




             ● Pathways limiting global warming to 1.5°C with no or limited overshoot
               would require rapid and far-reaching transitions in energy, land, urban and
               infrastructure (including transport and buildings), and industrial systems
               (high confidence). These systems transitions are unprecedented in terms of
               scale, but not necessarily in terms of speed, and imply deep emissions
               reductions in all sectors, a wide portfolio of mitigation options and a
               significant upscaling of investments in those options (medium confidence).

             ● Estimates of the global emissions outcome of current nationally stated
               mitigation ambitions as submitted under the Paris Agreement would lead to
               global [GHG] gas emissions in 2030 of 52–58 GtCO2eq yr−1 (medium
               confidence). Pathways reflecting these ambitions would not limit global
               warming to 1.5°C, even if supplemented by very challenging increases in
               the scale and ambition of emissions reductions after 2030 (high confidence).
               Avoiding overshoot and reliance on future large-scale deployment of
               carbon dioxide removal (CDR) can only be achieved if global CO2
               emissions start to decline well before 2030 (high confidence).

       71.      The western United States is particularly susceptible to the effects of climate

change. The West is experiencing increasing temperatures and prolonged droughts. The impacts

of these changes are widespread across our forests, wildlife, and human communities,

threatening the West’s resilience in the face of continued warming. These impacts also have

significant importance to local economies that are reliant on consistent precipitation and snowfall

for surface and groundwater recharge, agriculture, recreation, and other uses.

       72.      According to the Fourth National Climate Assessment,6 released in 2018,

temperatures have already “increased across almost all of the Southwest region7 from 1901 to

2016,” magnifying the impacts of drought and wildfire. For example, hotter temperatures have

already contributed to reductions in snowpack, amplifying drought conditions in the Colorado




6
  Reidmiller et al., USGCRP, Impacts, Risks, and Adaptation in the United States: Fourth
National Climate Assessment, Volume II (2018), https://nca2018.globalchange.gov/.
7
  The Southwest region includes Colorado, New Mexico, and Utah.
                                              24
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 25 of 53




River Basin, the Rio Grande, and other critical watersheds. It is also estimated that the area

burned by wildfire across the western United States between 1984 and 2015 was twice what

would have burned had climate change not occurred.

       73.     Future projections for the West are even more alarming. In the Southwest, climate

change threatens to lead to “to aridification (a potentially permanent change to a drier

environment) … through increased evapotranspiration, lower soil moisture, reduced snow cover,

earlier and slower snowmelt, and changes in the timing and efficiency of snowmelt and runoff.”

Climate change-related drought has already had massive impacts on food production and the

agricultural economy of rural areas in the Southwest, and poses a long-term threat to food

security in the region.

       74.     For the Northern Great Plains, which includes Wyoming, the Fourth National

Climate Assessment found “[t]he highly variable climate of the Northern Great Plains poses

challenges for the sustainable use of water, land, and energy resources by competing urban,

suburban, rural, and tribal populations.” Climate change is expected “to exacerbate those

challenges, which include 1) effectively managing both overabundant and scarce water

resources, 2) supporting adaptation of sustainable agricultural systems, 3) fostering conservation

of ecosystems and cultural and recreational amenities, 4) minimizing risk to energy infrastructure

that is vulnerable to climate change and extreme weather events, and 5) mitigating climate

impacts to vulnerable populations.”

II.    Federal Climate Policy

       75.     In 2001, at the start of the George W. Bush Administration, the Secretary of the

Interior established Interior policy that “[t]here is a consensus in the international community

that global climate change is occurring and that it should be addressed in governmental decision
                                                 25
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 26 of 53




making.” Secretarial Order 3226, Evaluating Climate Change Impacts in Management Planning

(January 19, 2001). Secretarial Order 3226 established the responsibility of Interior agencies,

such as BLM, to “consider and analyze potential climate change impacts when undertaking long-

range planning exercises, when setting priorities for scientific research and investigations, when

developing multi-year management plans, and/or when making major decisions regarding

potential utilization of resources under the Department’s purview.”

       76.     In a 2007 report entitled Climate Change: Agencies Should Develop Guidance for

Addressing the Effects on Federal Land and Water Resources, the U.S. Governmental

Accountability Office (“GAO”), concluded that the Department of the Interior had not provided

specific guidance to implement Secretarial Order 3226, that officials were not even aware of

Secretarial Order 3226, and that Secretarial Order 3226 had effectively been ignored.

       77.     Secretarial Order 3289, Addressing the Impacts of Climate Change on America’s

Water, Land, and Other Natural and Cultural Resources (September 14, 2009), reinstated the

provisions of Order 3226, and recognized that “the realities of climate change require us to

change how we manage the land, water, fish and wildlife, and cultural heritage and tribal lands

and resources we oversee,” and acknowledged that Interior is “responsible for helping protect the

nation from the impacts of climate change.”

       78.     In Executive Order No. 13514, Federal Leadership in Environmental, Energy,

and Economic Performance (Oct. 5, 2009), President Obama called on all federal agencies to

“measure, report, and reduce their GHG emissions from direct and indirect activities.” 74 Fed.

Reg. 52,117 (Oct. 8, 2009) (revoked by Executive Order No. 13693, revoked by Executive Order

No. 13834). This directive was followed up by Executive Order No. 13693, Planning for Federal

Sustainability in the Next Decade (March 25, 2015), which reaffirmed the federal government’s
                                                26
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 27 of 53




commitment to reducing GHG emissions. 80 Fed. Reg. 15,871 (March 25, 2015).

       79.     In 2009, the Environmental Protection Agency (“EPA”) issued a formal finding

under the Clean Air Act, 42 U.S.C. § 7521(a), that the changes in our climate caused by elevated

concentrations of GHGs in the atmosphere are reasonably anticipated to endanger the public

health and welfare of current and future generations. 74 Fed. Reg. 66,496 (Dec. 15, 2009). EPA

concluded that “the body of scientific evidence compellingly supports” the finding and

recognized the potential human-induced climate change to have “far-reaching and

multidimensional” impacts. Id. at 66,497. In 2015, EPA acknowledged more recent scientific

assessments that “highlight the urgency of addressing the rising concentrations of CO2 in the

atmosphere.” 80 Fed. Reg. 64,661 (Oct. 23, 2015). The D.C. Circuit upheld this decision as

supported by the vast body of scientific evidence on the subject. See Coal. for Responsible

Regulation, Inc. v. EPA., 684 F.3d 102, 120-22 (D.C. Cir. 2012).

       80.     The White House Council on Environmental Quality (“CEQ”) has also

recognized the unique nature of climate change and the challenges it imposes on NEPA

compliance. On August 1, 2016, the CEQ released its Final Guidance for Federal Departments

and Agencies on Consideration of Greenhouse Gas Emissions and the Effects of Climate Change

in National Environmental Policy Act Reviews (hereafter, “2016 Climate Guidance”) (withdrawn

on April 5, 2017, 82 Fed. Reg. 16,576 (Apr. 5, 2017)). Applicable to all proposed federal agency

actions, “including land and resource management actions,” id. at 9, the 2016 Climate Guidance

recognized that:

       Climate change results from the incremental addition of GHG emissions from
       millions of individual sources, which collectively have a large impact on a global
       scale. CEQ recognizes that the totality of climate change impacts is not attributable
       to any single action, but are exacerbated by a series of actions including actions
       taken pursuant to decisions of the Federal Government. Therefore, a statement that
                                                27
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 28 of 53




       emissions from a proposed Federal action represent only a small fraction of global
       emissions is essentially a statement about the nature of the climate change
       challenge, and is not an appropriate basis for deciding whether or to what extent
       to consider climate change impacts under NEPA. Moreover, these comparisons are
       also not an appropriate method for characterizing the potential impacts associated
       with a proposed action and its alternatives and mitigations because this approach
       does not reveal anything beyond the nature of the climate change challenge itself:
       the fact that diverse individual sources of emissions each make a relatively small
       addition to global atmospheric GHG concentrations that collectively have a large
       impact.

Id. at 10-11 (emphasis added).

       81.     The 2016 Climate Guidance also stated that “[i]n the context of long-range

energy, transportation, and resource management strategies … it would be useful and efficient to

provide an aggregate analysis of GHG emissions or climate change effects in a programmatic

analysis and then incorporate by reference that analysis into future NEPA reviews.” In particular,

CEQ identified “issuing leases for oil and gas drilling” as a “site-specific action[] that may

benefit from being able to tier to a programmatic NEPA review.”

       82.     Just as the Trump Administration’s denial of the climate crisis does not alter

scientific reality, its withdrawal of the 2016 CEQ Climate Guidance and other climate policies

does not alter BLM’s obligation under NEPA to take a hard look and fully assess the significance

of the climate impacts of its oil and gas leasing decisions. In failing to make such an assessment,

BLM has refused to avail itself to readily-available, scientifically-accepted tools for evaluating

the significance of GHG emissions.

       A.      The Social Cost of Carbon

       83.     In recognition of the consequences of human-caused climate change, federal

agencies have developed a protocol for assessing the social cost of carbon dioxide emissions.

The social cost of carbon is “an estimate of the monetized damages associated with an

                                                 28
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 29 of 53




incremental increase in carbon emissions in a given year.”8 Conversely, the social cost of carbon

can represent “the value of damages avoided for a small emission reduction (i.e., the benefit of a

CO2 reductions).” The EPA has explained:

       The [social cost of carbon protocol] is meant to be a comprehensive estimate of
       climate change damages and includes changes in net agricultural productivity,
       human health, property damages from increased flood risk, and changes in energy
       system costs, such as reduced costs for heating and increased costs for air
       conditioning. However, given current modeling and data limitations, it does not
       include all important damages.9

       84.     A federal Interagency Working Group (“Working Group”), consisting of multiple

federal agencies, has prepared estimates of the cost that carbon pollution has on society. The

Working Groups prepared its first Social Cost of Carbon estimates in 2010, which was

subsequently updated in 2013, 2015, and 2016.10

       85.     The Working Group’s Social Cost of Carbon estimates vary according to assumed

discount rates and presumptions regarding the longevity and damages caused by carbon pollution

in the atmosphere, which for 2015 produced a range of between $11 and $105 per metric ton of

CO2. Accepted practice typically applies the median value to determine the social costs of a

given project, although the range of values provided by the Working Group is also useful for

comparing alternatives and evaluating the significance of climate impacts from a program or

project. For 2020, the median Social Cost of Carbon value is $42 per metric ton, which increases




8
  EPA Fact Sheet, The Social Cost of Carbon (2016),
https://www.epa.gov/sites/production/files/2016-
12/documents/social_cost_of_carbon_fact_sheet.pdf.
9
  Id.
10
   Interagency Working Group, Technical Support Document: Technical Update of the Social
Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866 at 3 (2016).
                                              29
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 30 of 53




over time as additional carbon emissions become more costly to society. The Social Cost of

Carbon is considered an extremely conservative value for a variety of reasons, including that it

fails to account for numerous climate impacts.

       86.     A number of the underlying Resource Management Plans for the lease sales

monetize the benefits of oil and gas development.

       87.     BLM has used the Social Cost of Carbon to assess the impacts of its oil and gas

lease sales in the past, but did not utilize this available tool to analyze the impacts of any of the

challenged lease sales.

       B.      Carbon Budgeting

       88.     Carbon budgeting is another well-established method for estimating the impacts

from GHG emissions. A “carbon budget” offers a cap on the remaining amount of GHG

emissions that can be emitted while still keeping global average temperature rise below

scientifically-based warming thresholds.

       89.     The 2018 IPCC special report on Global Warming of 1.5°C provided a revised

global carbon budget for a 66 percent probability of limiting warming to 1.5°C, estimated at 420

GtCO2 and 570 GtCO2 depending on the temperature dataset used, from January 2018 onwards.

At the current emissions rate of 42 GtCO2 per year, this carbon budget would be expended in just

10 to 14 years, underscoring the urgent need for transformative national and global action to

transition from fossil fuel use to clean energy. Id.

       90.     Using the IPCC’s revised carbon budget, a 2019 Oil Change International Report

found that “oil, gas, and coal in existing fields and mines would push the world far beyond 1.5°C




                                                  30
               Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 31 of 53




while exhausting a 2°C budget as well.”11 Thus, there is no room for new fossil fuel development

if we are to keep warming below 1.5 or even 2°C.12

         91.      U.S federal fossil fuel resources (both leased and unleased) on public lands

contain enough recoverable coal, oil and gas that, if extracted and burned, would result in as

much as 492 GtCO2, surpassing the entire global carbon budget for a 1.5°C target and nearly

eclipsing the 2°C target.13 Unleased federal fossil fuels comprise 91% of these potential

emissions, with already leased federal fossil fuels accounting for as much as 43 GtCO2, using up

the most if not all of the remaining U.S. carbon budget.14 In short, any new leasing of federal

fossil fuel resources is inconsistent with a carbon budget that would seek to avoid catastrophic

climate change.

         92.      Instead of ratcheting down emissions, the United States is gearing up for a carbon

burst fueled by expanding oil and gas production.15 A 2019 Oil Change International Report

found:

               ● Between now and 2030, the United States is on track to account for 60
                 percent of world growth in oil and gas production, expanding extraction at
                 least four times more than any other country. This is the time period over
                 which climate scientists say global carbon dioxide (CO2) emissions should




11
   Oil Change International, Drilling Toward Disaster 1, 11 (2019),
http://priceofoil.org/2019/01/16/report-drilling-towards-disaster/.
12
   Id.
13
   EcoShift Consulting, The Potential Greenhouse Gas Emissions from U.S. Federal Fossil Fuels
1, 3 (2016).
14
   To conform to a 1.5°C target, the estimated U.S. carbon budget is 25 GtCO2eq to 57 GtCO2eq
on average, depending on the sharing principles used to apportion the global budget across
countries. Robiou du Pont, Yann et al., EQUITABLE MITIGATION TO ACHIEVE THE PARIS
AGREEMENT GOALS, 7 NATURE CLIMATE CHANGE 38, Supplemental Tables 1 and 2 (2017).
15
   Oil Change International, Drilling Toward Disaster 1, 11 (2019),
http://priceofoil.org/2019/01/16/report-drilling-towards-disaster/.
                                                 31
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 32 of 53




                be roughly halved to stay in line with the 1.5°C target in the Paris
                Agreement.

             ● Between 2018 and 2050, the United States is set to unleash the world’s
               largest burst of CO2 emissions from new oil and gas development (Figure
               ES-2). U.S. drilling into new oil and gas reserves – primarily shale – could
               unlock 120 billion metric tons of CO2 emissions, which is equivalent to the
               lifetime CO2 emissions of nearly 1,000 coal-fired power plants.

             ● If not curtailed, U.S. oil and gas expansion will impede the rest of the
               world’s ability to manage a climate-safe, equitable decline of oil and gas
               production. We find that, under an illustrative 1.5°C pathway for oil and gas
               taken from the Intergovernmental Panel on Climate Change (IPCC), U.S.
               production would exhaust nearly 50 percent of the world’s total allowance
               for oil and gas by 2030 and exhaust more than 90 percent by 2050.16

       93.      If BLM ceased new leasing and renewal of existing non-producing leases, total

projected oil production would be reduced by 12% in 2025 and 65% by 2040, while natural gas

production could be reduced by 6% in 2025 and 59% by 2040.17

       94.      This avoided production would significantly reduce future U.S. emissions, and is

desperately needed to avoid catastrophic climate change. Cessation of new and renewed leases

for federal fossil fuel extraction could reduce annual CO2 emissions by about 100 Mt by 2030.18

III.   Greenhouse Gas Pollution from BLM’s Oil and Gas Management Program

       95.      BLM is responsible for the management of nearly 700 million acres of federal

onshore subsurface minerals. As of 2018, BLM has leased 25.5 million acres of public lands for

oil and gas, containing 38,147 individual oil and gas lease parcels and 96,000 active producible

oil and gas wells.




16
   Id. at 6.
17
   P. Erickson & M. Lazarus, How Would Phasing Out U.S. Federal Leases for Fossil Fuel
Extraction Affect CO2 Emissions and 2 ºC goals, Stockholm Institute, WP 2016-02 16 (2016).
18
   Id. at 26.
                                             32
             Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 33 of 53




       96.     NEPA’s implementing regulations define a “program” as “a group of concerted

actions to implement a specific policy or plan; systematic and connected agency decisions

allocating agency resources to implement a specific statutory program or executive directive.” 40

C.F.R. § 1508.18. BLM’s oil and gas leasing activities fall within this definition of a program

because they are “connected agency decisions allocating agency resources to implement” the

MLA for the purpose of exploration or development of oil and natural gas resources. Id.

       97.     BLM expressly refers to its oil and gas leasing activities as a program. According

to BLM’s website, “BLM manages the Federal government’s onshore oil and gas program with

the goals of facilitating safe and responsible energy development while providing a fair return for

the American taxpayer. For fiscal year (FY) 2018, sales of oil, gas, and natural gas liquids

produced from the Federal and Tribal mineral estate accounted for approximately 8 percent of all

oil, 9 percent of all natural gas, and 6 percent of all natural gas liquids produced in the United

States.”

       98.     All of the leasing authorizations challenged herein are part of BLM’s

comprehensive Oil and Gas Leasing Program to implement the Mineral Leasing Act.

       99.     BLM’s Oil and Gas Leasing Program contributes vast amounts of GHGs into the

atmosphere, threatening the climate, the natural environment, and public health. In 2018, the

U.S. Geological Survey released its first ever inventory of GHG emissions associated with

federal coal and oil and gas production. The report revealed that on average between 2005 to

2014, fossil fuel production on federal public lands contributed 23.7 % of all U.S. CO2 emissions




                                                 33
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 34 of 53




or 1,279 million metric tons.19 This is the equivalent of annual GHG emissions from over 329

coal-fired power plants in one year. Taking into account releases of methane and other GHGs,

federal fossil fuel production generated nearly 25% of all U.S. GHG emissions over that same

time period. Emissions in 2014 from petroleum products and natural gas were estimated at

498.93 million metric tons of carbon dioxide equivalent (CO2e), equaling the emissions from 128

coal-fired power plants.20

       100.     In spite of the worsening climate crisis, Federal Defendants continue to authorize

the sale and issuance of hundreds of federal oil and gas leases on public lands across the

American West without meaningfully acknowledging or fully evaluating the climate change

implications of their actions.

IV.    BLM’s Oil and Gas Leasing Program and BLM’s Individual Leasing Decisions Fail
       to Consider Climate Change.

       101.     BLM made the leasing decisions challenged herein for four western states—

Colorado, New Mexico, Utah, and Wyoming—through separate administrative processes for

each lease sale. In general, the NEPA process for each sale included: a scoping period, a

comment period on the draft EA, and a protest period before the actual lease sale. Plaintiff

WildEarth Guardians fully participated during the administrative process for each of the

decisions challenged herein, raising the issues underlying the NEPA claims in this case.

       102.     A list of the challenged lease sales is included in Table A at the end of this




19
   M.D. Merrill et al., U.S. Geological Survey, Federal Lands Greenhouse Gas Emissions and
Sequestration in the United States—Estimates for 2005–14 at 1, 7 (2018),
https://pubs.er.usgs.gov/publication/sir20185131.
20
   Id.
                                                34
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 35 of 53




Complaint. Conservation Groups specifically challenge each of BLM’s leasing authorizations

associated with the lease sales identified in Table A, including the associated EAs, FONSIs, and

decision records.21 Deficiencies in BLM’s NEPA analysis concerning the direct, indirect, and

cumulative GHG emissions resulting from each sale, and the impacts of these emissions on

climate change, are common amongst each of the challenged decisions.

       103.     BLM has never analyzed the vast contribution of GHG emissions or climate

impacts of its Oil and Gas Leasing Program at the programmatic level. Likewise, BLM has not

done so in the Resource Management Plans to which many of the challenged lease authorizations

tier. This failure is carried forward to the agency’s site-specific leasing decisions, including the

decisions challenged herein, which fail to sufficiently quantify or analyze the direct, indirect, or

cumulative impacts of foreseeable GHG emissions that will result from the BLM’s leasing

authorizations and the impact of these emissions on the environment, human health, and our

climate.

       A.       Direct Impacts of Oil and Gas Leasing.

       104.     Although some minor variation exists among the challenged leasing EAs, many of

the challenged EAs include at least one of the following deficiencies in BLM’s treatment of

direct impacts of GHG emissions related to oil and gas development on the challenged leases: (1)

BLM failed to calculate direct emissions for the full duration of any future development; and (2)

BLM illegally relied on broad, field office wide emissions as opposed to site-specific per well




21
   Because BLM prepared multiple decision records for several of the Colorado lease sales,
Conservation Groups understand there to be 26 separate decision records for the 19 separate
lease sales. Conservation Groups intend to challenge all BLM leasing decisions associated with
the lease sales identified in Table A.
                                               35
                 Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 36 of 53




emissions to assess direct emissions.

          105.     As a result of only calculating annual direct emissions when authorizing oil and

gas development and GHG emissions that will continue for decades, BLM continues to obscure

the full impacts from its lease sale.

          106.     Where BLM relied on broad, field office wide emissions, BLM generally asserts

that analyzed emissions this way because it is not possible to estimate production-level GHG

emissions or analyze the effects of these emissions until lessees submit parcel-specific

development plans at the subsequent permitting stage. This is incorrect. As the Court recognized

in WildEarth Guardians I, 368 F. Supp. 3d at 68-69, BLM has “a mix of information” available

to the agency at the leasing stage that allows BLM to “reasonably quantify” GHG emissions

including raw data in leasing EAs that “allow[s] BLM to project the pace and scope of oil and

gas development on the leased parcels,” state GHG inventories, Resource Management Plan

EISs, and various technical reports. In other words, the relevant and necessary data is available at

the leasing stage to project well development from each lease parcel at the leasing sale stage.

BLM has simply refused to apply existing information and disclose the resulting effects to the

public.

          107.     In its leasing EAs, BLM admits: “future development of these leases would result

in emissions of … GHG pollutants.” BLM also recognizes that “leasing is considered to be an

irretrievable commitment of resources.” Yet, after foregoing climate analysis at the

programmatic level, BLM again postpones fully estimating and analyzing the scale of these

GHG emissions until the permitting stage when it receives an application to drill. Critically, at

this final stage, BLM’s authority is limited to imposing mitigation measures consistent with the

terms of the lease, and can no longer prevent development altogether. Indeed, this Court
                                                   36
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 37 of 53




recognized in WildEarth Guardians I, 368 F. Supp. 3d at 66, that “the leasing stage is the point

of no return with respect to emissions.” Thus, there is no doubt that BLM is required to estimate

direct GHG emissions at the leasing stage.

       B.       Indirect Impacts of Oil and Gas Leasing.

       108.     Although some minor variations between the challenged EAs exist, in general,

BLM’s indirect GHG emissions analyses in the leasing EAs suffer from two main deficiencies:

(1) BLM failed to calculate indirect emissions for the full duration of any future development;

and (2) BLM illegally relied on broad, field office wide emissions as opposed to site-specific per

well emissions to assess indirect emissions.

       109.     As a result of only calculating annual indirect emissions, BLM continues to

obscure the full impacts from its lease sale. And, because downstream impacts caused by the oil

and gas extracted from the leases are reasonably foreseeable on a parcel by parcel basis, NEPA

requires BLM to analyze the impacts of downstream GHG emissions resulting from its leasing

decisions. BLM’s failure to properly do so here violates NEPA.

       C.       Cumulative Impacts of Oil and Gas Leasing.

       110.     The issuance of leases covering 890 parcels resulting from the 19 lease sales at

issue in this case will result in new oil and gas development on over one million acres of public

lands across four states in the American West. BLM must consider the cumulative impacts of

these new leases in the context of ongoing oil and gas production across our public lands as

necessary to understand both the contribution of the GHG emissions from the challenged leasing

decisions, as well as the contribution of GHG emissions from BLM’s Oil and Gas Leasing

Program to state, regional, and national GHG emissions and their associated effects.

       111.     BLM data for fiscal year 2019 shows that 18.6 million acres—of the 26.3 million
                                                37
               Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 38 of 53




total acres—of public lands already leased for oil and gas development are in Colorado, New

Mexico, Utah, and Wyoming. Approximately 10.6 million of these leased acres on public lands

in Colorado, New Mexico, Utah, and Wyoming were actively producing oil and gas in fiscal year

2019.

        112.     For each of the oil and gas leasing EAs, although BLM provides a generalized

discussion of anticipated climate impacts within the region encompassing a given lease sale,

none of the leasing EAs fully estimated the contribution of GHG emissions from the lease

authorizations in conjunction with GHG emissions from past, present, and reasonably

foreseeable GHG-emitting oil and gas activities on public lands at a regional and national scale,

including BLM lease sales occurring during the same time period in the region. Nor did BLM

analyze the resulting climate impacts of cumulative GHG emissions from these activities in the

leasing EAs.

        113.     In some leasing EAs, BLM only estimated cumulative emissions within the BLM

field office where the lease sale parcels were located, and did not consider the contribution of

GHG emissions from a particular field office in conjunction with GHG emissions from past,

present, and reasonably foreseeable GHG-emitting oil and gas activities on public lands within

the region or nation.

        114.     In other leasing EAs, BLM continues to fail to quantify cumulative GHG

emissions from the lease sale. BLM cites to state, national, and global emission levels, in some

EAs, to conclude emissions from a particular lease sale represent only a small fraction of these

emissions, and are therefore insignificant. In so doing, however, BLM is defining the cumulative

impacts area with respect to GHG emissions at state, national, and global scales. Using this

baseline, the appropriate scope of the agency’s cumulative analysis must similarly be at these
                                                38
               Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 39 of 53




scales, which would include disclosing and considering the cumulative emissions from BLM’s

Oil and Gas Leasing Program—including emissions from all 96,000 active producible wells

managed by BLM—and the contribution of a challenged lease sale to these emissions. BLM

must not only disclose and quantify these emissions, but also consider the effect that these

emissions will have on resource values and communities across the planning areas, and to our

nation as a whole.

       115.      In all of the leasing EAs, BLM fails to properly and lawfully assess the

significance of cumulative lease sale emissions.

       116.      In its leasing EAs, BLM emissions estimates from the proposed action, as then

compared to state and national emissions, do not provide BLM or the public with a context for

understanding the effects to climate from BLM’s other leasing authorizations both individually

and in the aggregate. Climate data and GHG quantification tools and methodologies, such as the

social cost of carbon and/or carbon budgeting, are readily available to BLM, and are already in

widespread use throughout the Federal and private sectors, state and local governments, and

globally.

       117.      In WildEarth Guardians I, 368 F. Supp. 3d at 79 n.80, the Court did not order

BLM to use a particular methodology to assess the significance of cumulative emission levels

from oil and gas development; however, as part of the remand of the unlawful leasing decisions

the Court did order BLM to “reassess whether the social cost of carbon or another methodology

for quantifying climate change may contribute to informed decisionmaking.” The Court also

made clear that “BLM may not forgo using the social cost of carbon simply because courts have

thus far been reluctant to mandate it” as a proxy for understanding the significance of emission

impacts. Id.
                                                 39
                 Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 40 of 53




          118.     In WildEarth Guardians II, the Court similarly held that BLM “either had to

explain why using a carbon budget analysis would not contribute to informed decisionmaking, in

response to WildEarth's comments, or conduct an ‘accurate scientific analysis’ of the carbon

budget.” 2020 WL 6701317, at *12. Because “[t]he agency did neither,” BLM’s analysis “fell

short” of the required standard under NEPA. Id.

          119.     So too here. Because tools for analyzing climate impacts from various emission

levels were available to BLM at the time of the leasing authorizations challenged herein, the

agency was required to apply such measures, or explain in its Leasing EAs its decision to forgo

use of any or all available tools. Failure to do so results in cumulative impact analyses in the

Leasing EAs that are arbitrary and capricious.

          120.     The social cost of carbon estimates the cost to society of each additional ton of

GHG pollution emitted into the atmosphere, thereby providing a fairly comprehensive estimate

of climate change damage resulting from a project’s GHG emissions. The social cost of carbon

methodology provides greater context for the significance of foreseeable leasing emissions, as

compared to BLM’s current practice, which simply compares lease sale emissions to nationwide

and global emissions, and thus characterizes those emissions as de minimis.

          121.     For example, as noted above, in 2018, the USGS estimated that oil and gas

production on federal lands generated approximately 498.9 million metric tons of CO2e in

2014.22 At the median social cost for 2020 of $42 per ton, in the aggregate BLM’s Oil and Gas

Program had an annual social cost of more than $20.95 billion. With the costs of carbon




22
     Merrill et al., supra, note 19, at 7 tbl. 1.
                                                    40
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 41 of 53




emissions rising every year, the future cost to society of BLM’s Oil and Gas Program will be

substantially higher if BLM continues its leasing activities unabated.

       122.     Comparing a lease sale’s total cumulative GHG emissions to the United States’

remaining carbon budget can also provide a measurement by which to assess the significance of

a lease sale’s aggregate GHG emissions. Carbon budgeting allows for future emissions to be

placed into context of the current global and national thresholds to limit GHG emissions and

thereby avert catastrophic climate change. The application of carbon budgeting demonstrates that

any new leasing of federal fossil fuel resources is inconsistent with emission limits that would

avoid catastrophic climate change.

       123.     Many of the lease authorizations challenged herein did not apply the social cost of

carbon protocol, carbon budgeting, or any other economic or scientific tools for understanding

the context and intensity of the impacts of BLM’s leasing decisions on climate. Some lease

authorizations purported to apply carbon budgeting but did so improperly.

       124.     Although BLM does not include specific economic calculations of oil and gas

benefits in all of the leasing EAs, BLM’s underlying RMPs generally do include such

calculations in many cases, which absent a discussion of the economic costs of GHG emissions

from oil and gas development creates a biased account that misleads decisionmakers and the

public. Moreover, in many of the lease sales, BLM includes information on royalty rates, bonus

bid rates, and rental rates. BLM’s focus on the economic benefits of leasing coupled with the

agency’s refusal to address the climate costs of leasing and subsequent development undermines

NEPA’s purpose of informed decisionmaking “based on [an] understanding of environmental

consequences.” 40 C.F.R. § 1500.1(c). It also violates NEPA’s mandate to “develop methods and

procedures … which will insure that presently unquantified environmental amenities and values
                                                41
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 42 of 53




may be given appropriate consideration in decisionmaking along with economic and technical

considerations.” 42 U.S.C. § 4332(2)(B).

       125.     BLM’s failure to address the cumulative impacts of leasing and subsequent

development undermines NEPA’s purpose of informed decisionmaking “based on [an]

understanding of environmental consequences.” 40 C.F.R. § 1500.1(c).

V.     Background for Specific BLM Leasing Decisions

       A.       Colorado Lease Sales

       126.     BLM held oil and gas lease sales in Colorado on June 27, 2019; September 26,

2019; March 26, 2020; September 24, 2020; and December 17, 2020. Taken together, these new

BLM lease sales resulted in 183 parcels sold, totaling 175,133.07 acres of federal minerals across

Colorado.

       127.     Plaintiff WildEarth Guardians fully engaged in the public participation periods for

each of these lease sales.

       128.     Specifically, Plaintiff WildEarth Guardians:

            ● Protested BLM’s June 27, 2019 lease sale on May 23, 2019; BLM denied this

                protest on June 26, 2019; BLM issued two FONSIs and two decision records

                approving the Royal Gorge Field Office parcels and Northwest District parcels on

                June 26, 2019;

            ● Protested BLM’s September 26, 2019 lease sale on August 26, 2019; BLM denied

                this protest on September 25, 2019; BLM issued two FONSIs and two decision

                records approving the Royal Gorge Field Office parcels and Northwest District

                parcels September 25, 2019;



                                                42
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 43 of 53




            ● Protested BLM’s March 26, 2020 lease sale on February 24, 2019; BLM denied

                this protest on March 25, 2020; BLM issued two FONSIs and two decision

                records approving the Royal Gorge Field Office parcels and Northwest District

                parcels on March 25, 2020;

            ● Protested BLM’s September 24, 2020 lease sale on August 24, 2020; BLM denied

                this protest on September 23, 2020; BLM issued a FONSI and decision record for

                43 Royal Gorge Field Office parcels on November 24, 2020; BLM issued a

                FONSI and decision record for four Royal Gorge Field Office parcels on

                September 22, 2020; BLM issued a Determination of NEPA Adequacy on April

                21, 2020 and a decision record on September 22, 2020 for three Royal Gorge

                Field Office parcels; BLM issued two FONSIs and two decision records for 5

                total parcels in the Northwest District on September 22, 2020; and

            ● Protested BLM’s December 17, 2020 lease sale on November 18, 2020; BLM

                denied this protest on December 16, 2020; BLM issued a FONSI and decision

                record approving the Kremmling Field Office and Little Snake Field Office

                parcels on December 16, 2020.

       B.       New Mexico Lease Sales

       129.     BLM held oil and gas lease sales in New Mexico on March 28, 2019; June 20,

2019; September 5, 2019; November 7, 2019; February 6, 2020; May 20-21, 2020; August 26,

2020; and October 29, 2020. Taken together, these new BLM lease sales resulted in 120 parcels

sold, totaling 77,634.40 acres of federal minerals across New Mexico.

       130.     Plaintiff WildEarth Guardians fully engaged in the public participation periods for

each of these lease sales.
                                                43
       Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 44 of 53




131.     Specifically, Plaintiff WildEarth Guardians:

   ● Protested BLM’s March 28, 2019 lease sale on February 18, 2019; BLM denied

         this protest on December 30, 2019; BLM issued a FONSI and decision record

         approving this lease sale on December 30, 2019;

   ● Protested BLM’s June 20, 2019 lease sale on May 1, 2019; BLM denied the

         protest on April 30, 2020; BLM issued a FONSI and decision record approving

         this lease sale on April 30, 2020;

   ●     Protested BLM’s September 5, 2019 lease sale on July 17, 2019; BLM denied the

         protest on July 31, 2020; BLM issued a FONSI and decision record approving this

         lease sale on July 31, 2020;

   ●     Protested BLM’s November 7, 2019 lease sale on September 19, 2019; BLM

         denied the protest on December 31, 2020; BLM issued a FONSI and decision

         record approving this lease sale on December 31, 2020;

   ●     Protested BLM’s February 6, 2020 lease sale on December 18, 2019; BLM denied

         the protest on December 31, 2020; BLM issued a FONSI and decision record

         approving this lease sale on December 31, 2020;

   ●     Protested BLM’s May 20-21, 2020 lease sale on April 1, 2020; BLM denied the

         protest on December 31, 2020; BLM issued a FONSI and decision record

         approving this lease sale on December 31, 2020;

   ●     Protested BLM’s August 26, 2020 lease sale on July 1, 2020; BLM denied the

         protest on September 30, 2020; BLM issued a FONSI and decision record

         approving this lease sale on September 30, 2020; and



                                          44
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 45 of 53




            ●   Protested BLM’s October 29, 2020 lease sale on September 2, 2020; BLM denied

                the protest on October 28, 2020; BLM issued a FONSI and decision record

                approving this lease sale on October 28, 2020.

       C.       Utah Lease Sales

       132.     BLM held oil and gas lease sales in Utah on March 25, 2019, June 11, 2019, and

September 9, 2019. Taken together these new lease sales resulted in 112 parcels sold, totaling

170,764.53 acres of federal minerals across Utah.

       133.     Plaintiff WildEarth Guardians fully engaged in the public participation periods for

each of these lease sales.

       134.     Specifically, Plaintiff WildEarth Guardians:

            ● Protested BLM’s March 25, 2019 lease sale on March 1, 2019; BLM denied the

                Vernal Field Office protest on September 3, 2019; BLM issued a FONSI and

                decision record approving Vernal Field Office parcels on September 4, 2019;

            ● Protested BLM’s June 11, 2019 lease sale on May 6, 2019; BLM denied the

                protests on October 8, 2019; BLM issued a FONSI and decision record approving

                this lease sale on October 8, 2019; and

            ● Protested BLM’s September 9, 2019 lease sale on August 26, 2019; BLM denied

                the protest of the Moab Field Office parcels on December 17, 2019; BLM issued

                a FONSI and decision record approving the Moab Field Office parcels on

                December 18, 2019.

       D.       Wyoming Lease Sales.

       135.     BLM held oil and gas lease sales in Wyoming on September 17, 2019, December

10, 2019, and March 24, 2019. Taken together, these recent BLM lease sales resulted in 475
                                                45
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 46 of 53




parcels sold, totaling 612,067.87 acres of federal minerals across Wyoming.

       136.     Plaintiff WildEarth Guardians fully engaged in the public participation periods for

each of these lease sales.

       137.     Specifically, Plaintiff WildEarth Guardians:

           ● Protested BLM’s September 17, 2019 lease sale on August 19, 2019; BLM denied

                this protest on September 16, 2019; BLM issued a FONSI and decision record

                approving the lease sale that same day;

           ● Protested BLM’s December 10, 2019 lease sale on November 11, 2019; BLM

                denied this protest on December 9, 2019; BLM issued a FONSI and decision

                record approving the lease sale that same day; and

           ● Protested BLM’s March 24, 2019 lease sale on February 18, 2020; BLM denied

                this protest on March 23, 2020; BLM issued a FONSI and decision record

                approving the lease sale that same day.

                                     CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF

      Failure to Take a Hard Look at the Severity of Direct, Indirect, and Cumulative
                          Impacts of Greenhouse Gas Pollution
                                  (Violation of NEPA)

       138.     Conservation Groups incorporate by reference all preceding paragraphs.

       139.     Pursuant to NEPA and its implementing regulations, BLM must take a hard look

at the direct, indirect, and cumulative environmental consequences of their proposed actions. 42

U.S.C. §§ 4332(2)(C)(i)-(v); 40 C.F.R. §§ 1502.14(a), 1502.16, 1508.7, 1508.8, and 1508.14.

       140.     For all of the leasing authorizations identified in Table A, BLM failed to take the

required hard look at the direct, indirect, and cumulative GHG emissions, and the resulting
                                                 46
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 47 of 53




impacts of those emissions on climate change.

       141.     For all of the leasing authorizations identified in Table A, BLM also failed to

analyze these cumulative and similar actions together, even though the lease authorizations are

similar in terms of their climate impacts, timing, and geography. 40 C.F.R. § 1508.25(a)(3).

       142.     To comply with NEPA, BLM was required to take a hard look at the direct,

indirect, and cumulative GHG emissions and the severity of the impacts of those emissions on

climate change for the leasing authorizations identified in Table A. BLM has never taken a

comprehensive hard look at the climate impacts of its Oil and Gas Leasing Program, therefore

BLM’s leasing EAs cannot tier to a broader programmatic analysis in lieu of doing a

comprehensive analysis of climate impacts at the leasing stage. BLM is required to provide a

hard look analysis of these impacts before there are “any irreversible and irretrievable

commitments of resources which would be involved in the proposed action should it be

implemented.” 42 U.S.C. § 4332(C)(v); see also 40 C.F.R. §§ 1501.2, 1502.5(a).

       143.     BLM’s assertions, in the leasing EAs, that it will estimate GHG emissions and

analyze the significance of those emissions at the subsequent drilling stage does not obviate the

obligation to consider the significance of those emissions at the leasing stage, the point at which

BLM makes an irretrievable commitment of federal resources. WildEarth Guardians I, 368 F.

Supp. 3d at 66.

       144.     Where information relevant to foreseeable adverse impacts is unavailable,

agencies must nonetheless evaluate “such impacts based upon theoretical approaches or research

methods generally accepted in the scientific community.” 40 C.F.R. § 1502.22(b)(4). There are

several accepted approaches for evaluating the impacts of GHG emissions to climate and society,

including the Social Cost of Carbon and Carbon Budgeting frameworks.
                                                 47
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 48 of 53




       145.     BLM failed to take a hard look at the direct, indirect, and cumulative impacts to

the climate from GHG emissions, and failed to discuss the severity of these impacts, when

authorizing hundreds of new oil and gas leases through the challenged leasing decisions. More

broadly, BLM has demonstrated a systemic failure to account for these impacts in the agency’s

Oil and Gas Leasing Program affecting federal lands across the American West. BLM’s systemic

and leasing decision specific failures are “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law,” in violation of NEPA, 42 U.S.C.§ 4332(C)(ii), and its

implementing regulations at 40 C.F.R. §§ 1508.7, 1508.8, 1508.25, 1508.27, and the APA at 5

U.S.C. § 706(2)(A).

                                SECOND CLAIM FOR RELIEF

                        Failure to Prepare an EIS (Violation of NEPA)

       146.     Conservation Groups incorporate by reference all preceding paragraphs.

       147.     BLM’s authorizations and issuance of the leases sold through the leasing

authorizations challenged herein constitute major federal actions under NEPA.

       148.     BLM does not have to prepare an EIS where it has demonstrated that the proposed

action “will not have a significant effect on the human environment[.]” 40 C.F.R. § 1508.13. To

assess whether or not an impact is significant, BLM must consider the “context and intensity” of

the impact. 40 C.F.R. § 1508.27.

       149.     BLM failed to evaluate the context and intensity of the environmental impacts

resulting from its leasing authorizations challenged herein—in particular impact to climate

change from GHG emissions—as required by NEPA. BLM also failed to provide convincing

statements of reasons justifying its decisions to forgo an EIS analyzing the impacts of the leasing

authorizations challenged herein, as required by NEPA.
                                                 48
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 49 of 53




       150.     BLM’s leasing authorizations will result in high levels of GHG emissions that

could significantly impact climate. NEPA requires that BLM identify such impacts and assess

their context and intensity to support its decisions to forego an EIS, which BLM failed to do.

       151.     “[T]he appropriate time for preparing an EIS is prior to a decision, when the

decisionmaker retains a maximum range of options.” WildEarth Guardians I, 368 F. Supp. 3d at

66 (citing Sierra Club v. Peterson, 717 F.2d 1409, 1414 (D. C. Cir. 1983). “[T]he leasing stage is

the “point of no return with respect to [GHG] emissions” because after the leasing stage BLM

can only impose conditions that limit or mitigate GHG emissions; the agency cannot prohibit

development of lease parcels once leases are issued. Id.

       152.     BLM violated NEPA by failing to prepare an EIS before approving the leasing

authorizations challenged herein. BLM’s failure was arbitrary, capricious, an abuse of discretion,

in excess of statutory authority and limitations, short of statutory right, and not in accordance

with the law and procedures required by law. 5 U.S.C. §§ 706(2)(A), (C), (D).

                                 THIRD CLAIM FOR RELIEF

Failure to Prepare Programmatic EIS for Federal Oil and Gas Program (NEPA Violation)

       153.     Conservation Groups incorporate by reference all preceding paragraphs.

       154.     BLM expressly refers to its oil and gas leasing operations as a program.

       155.     Pursuan to BLM’s onshore Oil and Gas Leasing Program, BLM holds oil and gas

lease sales for federal lands on a quarterly basis.

       156.     The BLM’s onshore Oil and Gas Leasing Program contributes vast amounts of

GHG pollution to the atmosphere.

       157.     BLM has never taken a comprehensive hard look at the climate impacts of its Oil

and Gas Leasing Program
                                                  49
              Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 50 of 53




       158.     NEPA’s implementing regulations define a “program” as “a group of concerted

actions to implement a specific policy or plan; systematic and connected agency decisions

allocating agency resources to implement a specific statutory program or executive directive.” 40

C.F.R. § 1508.18.

       159.     An EIS “is sometimes required[] for broad Federal actions such as the adoption of

new agency programs.” 40 C.F.R. § 1502.4(b). Thus, “[p]roposals or parts of proposals which

are related to each other closely enough to be, in effect, a single course of action shall be

evaluated in a single impact statement.” Id. § 1502.4(a). Accordingly, a programmatic EIS is

appropriate to address a “steady flood of activity” from a federal agency that results in harmful

pollution. Nat’l Wildlife Fed’n v. Benn, 491 F. Supp. 1234, 1249-50 (S.D.N.Y. 1980).

       160.     BLM’s oil and gas leasing activities fall within this definition of a program

because they are “connected agency decisions allocating agency resources to implement” the

MLA for the purpose of exploration or development of oil and natural gas resources. Id.

       161.     BLM’s failure to prepare a programmatic EIS for its Oil and Gas Leasing

Program is arbitrary and capricious and unlawful. 5 U.S.C. §§ 706(2)(A), (C), (D).

                                     RELIEF REQUESTED

WHEREFORE, Conservation Groups respectfully request that this Court:

       A.       Declare that Federal Defendants’ leasing authorizations challenged herein are

arbitrary and violate NEPA and its implementing regulations;

       B.       Vacate Federal Defendants’ leasing authorizations and accompanying EAs and

FONSIs challenged herein;

       C.       Set aside and vacate all of the leases issued pursuant to the leasing authorizations

challenged herein;
                                                 50
            Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 51 of 53




       D.      Enjoin Federal Defendants from approving or otherwise taking action on any

applications for permits to drill on the oil and gas leases challenged herein until Federal

Defendants have fully complied with NEPA and its implementing regulations;

       E.      Order Federal Defendants to prepare an EIS analyzing the direct, indirect, and

cumulative effects of the leasing authorizations challenged herein, including the incremental

impact of the challenged leases, together with the other past, present, and foreseeable cumulative

impacts from BLM’s Oil and Gas Leasing Program;

       F.      Retain continuing jurisdiction of this matter until Federal Defendants fully

remedy the violations of law complained of herein, in particular to ensure Federal Defendants

take a meaningful hard look at the direct, indirect, and cumulative impacts of GHG emissions

from BLM’s Oil and Gas Leasing Program to climate;

       G.      Award the Conservation Groups their attorneys’ fees, costs, and other expenses

incurred in pursuing this action as provided by applicable law; and

       H.      Issue such relief as this Court may deem just, proper, and equitable.



       Respectfully submitted this 19th day of January, 2021.

 /s/ Daniel L. Timmons                             /s/ Shiloh S. Hernandez
 Daniel L. Timmons                                 Shiloh S. Hernandez
 Bar No. NM002                                     MT Bar No. 9970
 WildEarth Guardians                               Western Environmental Law Center
 301 N. Guadalupe Street, Suite 201                103 Reeder’s Alley
 Santa Fe, NM 87501                                Helena, MT 59601
 (505) 570-7014                                    (406) 204-4861
 dtimmons@wildearthguardians.org                   hernandez@westernlaw.org
                                                   (Pro Hac Vice application forthcoming)


 /s/ Samantha Ruscavage-Barz                       /s/ Kyle Tisdel
 Samantha Ruscavage-Barz                           Kyle Tisdel
                                                 51
         Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 52 of 53




Bar No. CO0053                               Bar No. NM006
301 N. Guadalupe Street, Suite 201           Western Environmental Law Center
Santa Fe, NM 87501                           208 Paseo del Pueblo Sur, Suite 602
(505) 410-4180                               Taos, NM 87571
sruscavagebarz@wildearthguardians.org        (575) 613-8050
                                             tisdel@westernlaw.org

                                Attorneys for Plaintiffs




                                          52
           Case 1:21-cv-00175 Document 1 Filed 01/19/21 Page 53 of 53




                                      TABLE A

                                  BLM Lease Sales

State       Date of Sale        Field Office(s)              Acreage        Parcels
                                                             Sold           Sold
Colorado    June 27, 2019       Royal Gorge, White River,    8,233.30       18
                                Grand Junction
            Sept. 26, 2019      Kremmling, Little Snake,     64,744.75      73
                                White River, Royal Gorge
            March 26, 2020      Royal Gorge, Kremmling,      18,960.83      20
                                Little Snake, White River,
                                Grand Junction
            Sept. 24, 2020      Royal Gorge, White River,    69,726.19      55
                                Little Snake, Kremmling
            Dec. 17, 2020       Kremmling, Little Snake      13,468.00      17
New         March 28, 2019      Carlsbad                     642.52         7
Mexico      June 20, 2019       Carlsbad                     1,559.85       8
            September 5, 2019   Carlsbad                     2,808.12       12
            November 7, 2019    Carlsbad                     3,415.52       10
            February 6, 2020    Carlsbad                     13,341.46      48
            May 20-21, 2020     Carlsbad, Roswell            45,374.07      15
            August 26, 2020     Carlsbad                     2,762.00       9
            October 29, 2020    Carlsbad, Roswell            7,730.86       11
Utah        Mar. 25-26, 2019    Vernal                       137,200.5      91
            June 11, 2019       Salt Lake                    9,822.52       7
            September 9, 2019   Moab                         23,741.51      14
Wyoming     Sept. 17, 2019      Statewide                    320,510.54     210
            Dec. 10, 2019       Statewide                    173,264.63     160
            March 24, 2020      Statewide                    118,292.70     105
TOTAL       19                                               1,035,599.87   890




                                          53
